t c memo united_states tax_court ronald e byers petitioner v commissioner of internal revenue respondent docket no filed date ronald e byers pro_se kristin m timmons for respondent memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in petitioner’s federal income and self-employment taxes and additions to tax as follows year deficiency dollar_figure big_number big_number big_number additions to tax sec_6651 sec_6654 dollar_figure big_number big_number big_number dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the primary issues for decision are the amount of petitioner’s and income whether petitioner is liable for self-employment taxes on the income and whether petitioner is liable for the additions to tax determined by respondent findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in wayzata minnesota in petitioner applied for and received a commercial driver’s license shortly thereafter petitioner answered an advertisement placed by edina couriers inc eci for truck drivers eci operated a delivery service based in minneapolis minnesota offering deliveries by bicycle car and truck on date petitioner entered into a written contractor operating_agreement operating_agreement with eci under which petitioner agreed to be a truck driver for eci picking up and delivering goods to and from eci customers for his services petitioner was to be paid_by eci percent of the gross amounts eci billed its customers relating to deliveries made by petitioner as eci received orders from customers eci used a dispatch center to coordinate and to assign to the truck drivers the pickups and deliveries truck drivers who wished to work on a particular day reported to eci’s dispatch center their availability--usually for approximately hours at a time throughout the day truck drivers kept in contact with the eci dispatch center using cell phones and pagers usually truck drivers determined for themselves which routes to take and in what order to make pickups and deliveries for eci as indicated because eci truck driver sec_1 were not paid a set wage but rather a percentage of the gross dollar amounts eci references herein to eci truck drivers is for convenience only and is not intended to suggest an employment relationship between edina couriers inc eci and the truck drivers billed its customers each day eci truck drivers earned more the more deliveries they made eci truck drivers did not bill eci’s customers did not receive payments from customers and did not involve themselves in collection problems when customers failed to pay eci for deliveries under the operating agreements truck drivers could terminate their contract with eci with days’ notice in practice eci allowed truck drivers to quit immediately without giving advance notice truck drivers with eci did not accrue paid sick or vacation_leave or health or pension benefits under the eci operating agreements truck drivers were not precluded from making deliveries for companies other than eci and typically truck drivers at their discretion could choose to work or not work on any particular day without affecting their status with eci eci did not provide trucks for the truck drivers to make deliveries most of the eci truck drivers owned their own trucks outright or leased trucks through a company not related to eci however some truck drivers including petitioner leased trucks from conrad companies inc cci a company related to eci also truck drivers could lease from cci cell phones and pagers and could purchase from eci work_clothes whether the trucks were owned or leased by the drivers eci did not pay the truck drivers for fuel insurance or maintenance_costs of the trucks if truck drivers leased trucks from cci to make deliveries cci provided tools and other equipment such as pallet jacks for the purpose of making eci deliveries and cci also paid the fuel insurance and maintenance_costs for the leased trucks in return the truck drivers who leased trucks from cci owed cci monthly lease payments on the trucks equal to approximately percent of the amounts eci owed the truck drivers for deliveries under a typical lease agreement with cci a particular cci truck might be used by different truck drivers within a 24-hour period generally trucks leased from cci were required to be parked overnight on eci property and trucks owned by the truck drivers and trucks leased by the truck drivers from a company other than cci were not to be parked overnight on eci property eci treated the truck drivers including petitioner as independent contractors the date operating_agreement that petitioner entered into with eci referred to petitioner as an independent_contractor for example clause nine of the operating_agreement provided as follows independent_contractor relationship petitioner agrees and understands that the relationship created by this agreement between himself and eci is solely one wherein petitioner is an independent_contractor and that petitioner or any drivers furnished pursuant to the terms hereof will not be employees of eci petitioner agrees to be responsible for any wages due said drivers the withholding or any taxes social_security payments or other similar salary deductions during the years in issue twice a month petitioner received settlement reports from eci reflecting petitioner’s gross earnings the settlement reports also reflected deductions for the truck lease payments petitioner owed to cci that were deducted from petitioner’s eci earnings and remitted by eci to cci during some of the years in issue petitioner also oversaw cci vehicles parked overnight on eci’s property and petitioner at eci’s request provided training to new truck drivers for these services petitioner received additional earnings from cci and from eci respectively during the years in issue petitioner maintained in his own name two credit card accounts and one personal bank line of credit and petitioner maintained in his own name and in the name of his wife deanna l byers a joint personal checking account neither eci nor cci ever withheld from petitioner’s earnings federal or state income or employment_taxes and no deduction for one of petitioner’s credit cards indicates a payment to we the people a tax_protester organization discussed in 420_f3d_397 5th cir and in united_states v schulz aftr 2d ustc par big_number n d n y federal or state_income_tax withholding was ever shown on the settlement reports that petitioner received from eci for each year in issue eci submitted to respondent and to petitioner forms 1099-misc miscellaneous income reflecting for each year petitioner’s cumulative gross earnings that eci had reflected on the settlement reports for each year and not reflecting earnings petitioner received for training truck drivers none of the earnings petitioner received from eci were reported to respondent on a form_w-2 wage and tax statement cci did not submit to respondent or to petitioner forms relating to petitioner’s compensation_for oversight of cci vehicles for the years in issue petitioner’s annual gross earnings from driving trucks as reflected on the forms eci submitted the amounts deducted by eci and remitted to cci for truck lease payments and the difference between the two are as follows year gross earnings truck lease payments difference dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number during the years in issue petitioner never requested from eci a form_w-2 and petitioner never objected to eci’s use of forms to report to respondent petitioner’s gross earnings for through petitioner did not make estimated federal_income_tax payments to respondent and petitioner did not file federal_income_tax returns on audit respondent treated petitioner as an independent_contractor of eci determined petitioner’s income and deductions relating to petitioner’s truck driving activity and determined petitioner’s taxable_income and petitioner’s income and self- employment_taxes in respondent’s determination of petitioner’s income respondent utilized the forms eci had submitted and respondent allowed business_expense deductions for petitioner’s truck lease payments to cci respondent also analyzed petitioner’s bank accounts and concluded that significant additional unexplained funds had been deposited into petitioner’s bank account which unexplained funds respondent treated as additional taxable_income relating to petitioner’s work for eci and cci petitioner’s taxable_income as determined by respondent is set forth below respondent’s determination of petitioner’s taxable_income dollar_figure big_number big_number big_number year respondent treated petitioner as married_filing_separately allowed petitioner a standard_deduction and respondent determined the tax deficiencies which includes self-employment taxes and the additions to tax at issue herein opinion sec_61 defines gross_income as all income from whatever source derived including earnings for services and gross_income derived from business sec_61 and generally taxpayers who receive income in a year equal to or in excess of the exemption_amount ie dollar_figure as adjusted for inflation for and are required to file federal_income_tax returns sec_151 and sec_6012 d ii petitioner agrees that he received income in amounts of at least dollar_figure dollar_figure dollar_figure and dollar_figure respectively for and the amounts shown on the forms less the truck lease payments amounts far in excess of the exemption_amount petitioner has not shown that the bank_deposits charged to petitioner by respondent as additional income for the years in issue represented nontaxable income see ellis v commissioner tcmemo_2007_207 we sustain respondent’s determination of petitioner’s taxable_income for through and we conclude that petitioner was required to file federal_income_tax returns for through and to pay federal income taxes petitioner argues that he was an employee of eci that under sec_3402 employers are required to withhold federal income taxes from employee wages and that eci rather than he should be held liable for payment to respondent of petitioner’s unpaid federal income and employment_taxes however an employer’s failure to withhold from employee wages federal income taxes does not extinguish an individual taxpayer’s requirement to report income and to pay to respondent federal income taxes see 810_f2d_19 2d cir latos v commissioner tcmemo_2007_265 at a recent minnesota tax_court trial to determine petitioner’s liability to pay and minnesota income taxes petitioner refused to testify under oath and argued that he had not received from eci any earnings in and the minnesota tax_court found petitioner liable for state_income_tax for and based on income from petitioner’s truck driving activity with eci see generally byers v commissioner wl2380586 minn tax reg div date amended on rehg wl3155401 minn tax reg div date and affd n w 2d minn kuntz v commissioner tcmemo_1962_98 see also ravelo escandon v commissioner tcmemo_2007_128 an employer’s misclassification of an employee as an independent_contractor does not reduce or discharge the employee’s liability to pay federal income taxes further there is no withholding requirement under sec_3402 for payors of independent contractors petitioner argues that amounts eci deducted from petitioner’s gross earnings as petitioner’s truck lease payments and remitted to cci should be recharacterized as federal_income_tax withholdings and that respondent should credit the funds remitted by eci to cci against petitioner’s federal income and self-employment taxes for the years in issue set forth below for each year in issue is a comparison of petitioner’s truck lease payments remitted to cci and the tax deficiencies respondent determined against petitioner year truck lease payments tax deficiencies dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number based on the above petitioner argues that he owes no tax deficiencies and that respondent owes him a refund of overpaid federal taxes for each year in the amount of the above positive difference between the truck lease payments that petitioner now requests be treated as tax_payments and the tax deficiencies an individual taxpayer however is not entitled to a sec_31 credit toward federal income and employment_taxes for taxes not actually withheld from the individual’s earnings see 259_f2d_871 2d cir 39_tc_78 affd on this issue 323_f2d_751 9th cir herein no federal income and self-employment taxes were withheld from petitioner’s earnings and petitioner has not cited any authority that would authorize us now to recharacterize truck lease payments to cci as federal income and self-employment taxes withheld from petitioner’s earnings petitioner’s liability for self-employment taxes for the years in issue turns on whether petitioner’s relationship with eci constituted an independent_contractor relationship respondent’s position or an employment relationship petitioner’s position under sec_1401 self-employed taxpayers including independent contractors are liable for a tax on self-employment_income see jones v commissioner tcmemo_2007_249 108_tc_130 allen v commissioner tcmemo_2005_118 turnidge v commissioner tcmemo_2003_169 self-employment_income is defined as net_earnings from self- employment sec_1402 net_earnings_from_self-employment is defined as gross_income derived by an individual from any trade_or_business carried on by such individual sec_1402 in general services performed as an independent_contractor give rise to self-employment_income see sec_1402 and jackson v commissioner supra pincite generally a taxpayer who works for another but who controls the means and methods for accomplishing the work is treated as an independent_contractor sec_31_3121_d_-1 sec_31_3306_i_-1 employment_tax regs in deciding whether a taxpayer is to be treated as an independent_contractor or as an employee we apply seven factors see eg 117_tc_263 peno trucking inc v commissioner tcmemo_2007_ sec_31_3121_d_-1 sec_31_3306_i_-1 employment_tax regs as follows control_over manner of accomplishing work investment in work facilities and tools opportunity for profit or loss termination of the work relationship participation in service integral to regular business length of the relationship and intent of the parties as to the type of relationship formed the united_states court_of_appeals for the eighth circuit to which appeal of this case would lie uses two additional factors see day v commissioner tcmemo_2000_375 as follows substantial cost incurred and special skills required we apply the factors as appropriate under the circumstances 980_f2d_857 2d cir no single factor is dispositive ewens miller inc v commissioner supra control_over manner of accomplishing work petitioner controlled the manner in which he scheduled and made pickups and deliveries without control from eci this factor indicates an independent_contractor relationship investment in work facilities and tools because petitioner was required either to own or lease his own truck tools and other equipment petitioner made a significant investment in his truck driving activity cf 478_f2d_575 8th cir this factor indicates an independent_contractor relationship opportunity for profit or loss because petitioner was paid not a fixed wage but a percentage of gross amounts billed to customers and because the number of deliveries petitioner made depended significantly on petitioner’s efficiency petitioner had an opportunity to participate in eci’s profits because petitioner provided and paid for the truck and insurance among other things petitioner risked a net_loss if his profits did not exceed his expenses this factor indicates an independent_contractor relationship termination of the work relationship under the date operating_agreement eci and or petitioner were to give days’ notice before a termination of petitioner but eci had a practice of allowing truck drivers to terminate without notice if the truck drivers so desired we regard this factor as neutral participation in service integral to regular business because truck drivers were an integral part of eci’s regular delivery service petitioner participated as a truck driver in eci’s regular business for the years in issue this factor indicates an employment relationship length of the relationship because petitioner performed delivery services for eci for almost years petitioner had a long-term relationship with eci this factor indicates an employment relationship parties’ intent as to type of relationship formed the date operating_agreement clearly states that petitioner was to be treated as an independent_contractor because petitioner worked for years under the operating_agreement and never objected to the forms issued by eci the operating_agreement does not in any way support petitioner’s claim that an employment relationship with eci was intended further petitioner was treated by eci as an independent_contractor ie no accrued paid leave no health or pension benefits and no wage withholding this factor indicates an independent_contractor relationship substantial costs incurred petitioner incurred substantial costs ie percent of reported gross earnings to lease a truck which allowed petitioner to make deliveries to and from eci customers this factor indicates an independent_contractor relationship special skills required outside of the skills needed to drive trucks eci did not require that petitioner have special skills see day v commissioner tcmemo_2000_375 this factor indicates an employment relationship of the nine factors five factors indicate an independent_contractor relationship three factors indicate an employee relationship and one factor is neutral we conclude that petitioner is to be treated as an independent_contractor for the years in issue and that petitioner is liable for self-employment taxes for each year petitioner refers us to peno trucking inc v commissioner tcmemo_2007_66 and to day v commissioner supra the taxpayer employers in peno trucking and day exercised a significant degree of control_over driver schedules provided free-of-charge trucks covering fuel maintenance and insurance costs tools and other equipment and retained a right to immediately terminate drivers peno trucking and day are distinguishable from this case additions to tax respondent bears the burden of production in connection with additions to tax under sec_6651 and sec_6654 sec_7491 116_tc_438 under sec_6651 a taxpayer who fails to file a federal_income_tax return by the date due may be liable for an addition_to_tax unless the taxpayer demonstrates reasonable_cause and not willful neglect generally a taxpayer who is required to pay but who significantly underpays estimated federal income taxes shall be liable for an addition_to_tax sec_6654 petitioner admits that he had no reasonable_cause for his failure_to_file federal_income_tax returns for the years in issue we sustain respondent’s determination of sec_6651 failure_to_file additions to tax and sec_6654 estimated_tax additions to tax against petitioner for and we have considered all arguments made herein and to the extent not addressed we conclude that they are without merit or are irrelevant to reflect the foregoing decision will be entered for respondent
